DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/282397 has claims 1-3, 5-11, and 13-19 pending.  
Claims 4, 12, and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. US2015/0356773; hereinafter Kumar) in view of Lai et al. (Pub. No. US2007/0250697) in view of Walls (Pub. No. US2019/0132643 filed on April 11, 2018; hereinafter Walls).
Regarding claims 1 and 9, Kumar discloses the following: 
A method of processing an image frame by a first accessibility engine, the first accessibility engine located on a virtualized desktop infrastructure (VDI) client running on a client device, the method comprising: 
accessing, by the VDI client, a remote virtual machine (VM) running on a host device, the remote VM being connected to the VDI client through a network; 
Kumar teaches accessing by the VDI client a remote virtual machine (VM) [0047] running on a host device [0045, 0047], the remote VM being connected to the VDI client [0002, 0047] through a network [0047, 0076], e.g. “A virtual desktop 126 can include a shared desktop allowing users to access a single shared remote-desktop-services desktop” [0047])
receiving by the first accessibility engine the image frame from the remote VM across the network; and 
(Kumar teaches receiving by the first accessibility engine, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103], the image frame from the remote VM across the network, e.g. “A switch 730, which can be based in hardware and/or software, can select virtual monitor A 720A and cause images from frame buffer A 710A to be sent to client device 102A-F, such as over one or more networks” [0095]. 
For the record, the accessibility engine is implicitly cited as a function usable by “an employee”, which can further use the client device “to access a virtual desktop” [0103])
processing the received image frame by the first accessibility engine to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata of the received image frame.
(Kumar teaches processing the received image frame, e.g. “the image can be provided for presenting on a physical monitor of a client device” [0095], by the first accessibility engine, evidenced by functionality of the “client device 102A-F accessing virtualization environment” [0077], to generate a first output [0077], the first output comprising at least one of (a) a modified received image frame [0077], e.g. “software is executed in virtualization environment to implement changes to a virtual desktop, and updated image frames are transmitted to the client device to display the changes to the virtual desktop” [0077])

Kumar does not disclose the following:
(1)	analyzing contents of the received image frame to determine one or more events of the received image frame, wherein the contents of the received image frame comprise an error message, and wherein the one or more events comprise a fatal error; 
(2)	detecting, based on the determined one or more events, whether the remote system is operational; 
***EXAMINER’S INTERPRETATION: 
“identify, based on the events, information indicating that the remote system is either operational or non-operational"
(3)	processing the received image frame, by the first accessibility engine, according to an accessibility policy associated with the client device to generate a first output, the first output comprising metadata generated by the first accessibility engine for the received image frame, wherein the first output is based on the one or more events; 
Nonetheless, this feature would have been made obvious, as evidenced by Lai.
(1) (Lai discloses analyzing/judging contents of the received image frame [0018] to determine one or more events such as “the exterior image data (e.g., the image data coming from another computer system), the signal capturing unit 106 receives the image data through the corresponding connection” [0019] of the received image frame [0019], wherein the contents of the received image frame comprise an error message such as “a displaying image when the monitored computer system crashes” [Abstract], and wherein the one or more events comprise a fatal error [0018], e.g. “the frame upon the crash of the monitored computer system 102 may also be stored such that the operator can judge the reason for causing the crash of the monitored computer system 102” [0018])
(2) (Lai discloses detecting or capturing [0018-0019], based on the determined one or more events such as “the exterior image data (e.g., the image data coming from another computer system), the signal 
(3) (Lai discloses processing the received image frame, by the first accessibility engine or “signal capturing unit” [0019], according to an accessibility policy associated with the client device to generate a first display output [Claims 1 and 2 of Lai], e.g. “After the image data is received, the signal capturing unit 106 properly processes the exterior image data by way of, for example, image format conversion and image compression, and then stores the processed data into the memory 108” [0019], the first display output comprising metadata generated by the first accessibility engine for the received image frame [0019-0020; Claim 1 of Lai], wherein the first display output is based on the one or more events [0020; Claim 3 of Lai])
These analyzing, detecting, and processing techniques of Lai are performed on the accessibility engine of a remote computing system. These are known techniques. 
Kumar discloses a remote VM and Lai discloses a remote computing system. 
Both of these remote devices are of the same class of devices, with Lai being similar to Kumar.
The technique of Lai can be well applied to the remote VM of Kumar, thereby improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar with the teachings of Lai. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices (methods, or products) in the same way.
Lai].

However, Kumar in view of Lai does not disclose the following:
(1)	composing, by the first accessibility engine, a composite image frame for display on the client device, the composite image frame being a combination of data from the received image frame and data from the metadata generated by the first accessibility engine for the received image frame; and 
(2)	displaying the composite image frame on the client device.
Nonetheless, this feature would have been made obvious, as evidenced by Walls.
(1) (Walls teaches composing, by the first accessibility engine or STB software [0018], a composite image frame for display on the client device, e.g. “The compositing function may include alpha-blending, which combines different fractions for each pixel location of one or more video and/or graphics content of different sources. Before compositing occurs, video and/or graphics content may be converted (e.g., using the CVLA block 120) to a common video format (e.g., using the same color space and the same transfer function or no transfer function). After compositing by the compositor 130, the resulting composited video content may be converted using an output adaptation block such as the CVLA block 140 to adapt to a desired output format that may optionally include static or dynamic metadata” [0022], the composite image frame being a combination of data from the received image frame or pixel information [0020] and data from the static or dynamic metadata generated by the first accessibility engine for the received image frame [Abstract; 0022], e.g. “A compositor can composite processed input content to generate a composite output signal. An output adaptation block can adapt the composite output signal along with dynamic metadata for display by a display device” [Abstract])
(2) (Walls teaches displaying the composite image frame on the client device, e.g. “The CVLA block 140 can adapt the composite output signal of the compositor 130 for an output device (e.g., a display device or a decoder)” [0023])
These teachings of Walls suggest that image frames of Kumar in view of Lai can be composed as an output signal to be displayed on the client device.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai with the teachings of Walls. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The composite output signal can be a video signal that has multiple video and/or graphics sources blended together or composited for presentation. In some implementations, the compositor 130 receives, from the output device, output parameters including peak brightness, color primaries, an overall output dynamic range” [0023 – Walls].
Regarding claim 7 and 15, Kumar in view of Lai in view of Walls disclose the following:
the method further comprising storing the first output on a storage device.
(Kumar teaches storing the first output on a storage device [0096] or frame buffer [0059]. 
The frame buffer is cited as follows: “One or more graphic memories 226 can also include one or more frame buffers 316” [0059].
The first output is stored as follows: “These virtual monitors can continue to virtualize the display of a portion of the virtual desktop, and corresponding frame buffers can continue to store updated images of these virtual monitors” [0096])
Regarding claims 8 and 16, Kumar in view of Lai in view of Walls disclose the following:
wherein the composite image frame comprises the received image frame modified at least in part by magnification, a color filter, or a sharpness filter.
Walls teaches that the composite image frame comprises the received image frame modified at least in part by a color filter or differentiation – see teaching of color differentiation below: 
“The CST blocks 602-1 may perform color space transformation to (or from) a luminance/color difference representation from (or to) another set of primaries, for example, mastering display primaries, BT.2020 primaries and DCI-P3 primaries as defined in the Society of Motion Picture And Television Engineers (SMPTE) RP 431-2, or other primaries” [0024])
This teaching of Walls suggests that a color filtering/differentiation can be applied to the modified received image frame of Kumar in view of Lai. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai with the teachings of Walls. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide “conventional accessibility functionality” [0024 – Kumar].
Regarding claim 17, Kumar discloses the following:
A computer system comprising: 
a client device comprising a virtualized desktop infrastructure (VDI) client running on the client device; 
(Kumar discloses a client device [0046] comprising a virtualized desktop infrastructure (VDI) client running on the client device [0047])
a first accessibility engine located on the VDI client; 
(Kumar discloses a first accessibility engine located on the VDI client, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103])
a network; 
(Kumar discloses a network [0095])
a remote virtual machine (VM) connected to the VDI client through the network, the remote VM running on a host device; and 
(Kumar discloses a remote virtual machine (VM) connected to the VDI client through the network [0002, 0046, 0047], the remote VM running on a host device [0045, 0047])
a processor, wherein the processor is programmed to carry out a method of processing an image frame by the first accessibility engine, 
(Kumar discloses a processor [0106], wherein the processor is programmed to carry out a method [0106] of processing an image frame [0095] by the first accessibility engine [0103])
the method comprising: 
accessing, by the VDI client, the remote VM; 
(Kumar teaches accessing by the VDI client a remote virtual machine (VM) [0047], the remote VM being [0002, 0047])
receiving, by the first accessibility engine, the image frame from the remote VM across the network; and 
(Kumar teaches receiving, by the first accessibility engine, e.g. “an employee can use the client device at home to access a virtual desktop of his/her work computer” [0103], the image frame from the remote VM across the network, e.g. “A switch 730, which can be based in hardware and/or software, can select virtual monitor A 720A and cause images from frame buffer A 710A to be sent to client device 102A-F, such as over one or more networks” [0095]. 
For the record, the accessibility engine is implicitly cited as a function usable by “an employee” that can use the client device “to access a virtual desktop” [0103])
processing the received image frame by the first accessibility engine to generate a first output, the first output comprising at least one of (a) a modified received image frame, or (b) metadata of the received image frame.
Kumar teaches processing the received image frame, e.g. “the image can be provided for presenting on a physical monitor of a client device” [0095], by the first accessibility engine, evidenced by functionality of the “client device 102A-F accessing virtualization environment” [0077], to generate a first output [0077], the first output comprising at least one of (a) a modified received image frame [0077], e.g. “software is executed in virtualization environment to implement changes to a virtual desktop, and updated image frames are transmitted to the client device to display the changes to the virtual desktop” [0077])

However, Kumar does not disclose the following:
(1)	analyzing contents of the received image frame to determine one or more events of the received image frame, wherein the contents of the received image frame comprise an error message, and wherein the one or more events comprise a fatal error; 
(2)	detecting, based on the determined one or more events, whether the remote system is operational; 
***EXAMINER’S INTERPRETATION: 
“identify, based on the events, information indicating that the remote system is either operational or non-operational"
(3)	processing the received image frame, by the first accessibility engine, according to an accessibility policy associated with the client device to generate a first output, the first output comprising metadata generated by the first accessibility engine for the received image frame, wherein the first output is based on the one or more events; 
Nonetheless, this feature would have been made obvious, as evidenced by Lai.
(1) (Lai discloses analyzing/judging contents of the received image frame [0018] to determine one or more events such as “the exterior image data (e.g., the image data coming from another computer 
(2) (Lai discloses detecting or capturing [0018-0019], based on the determined one or more events such as “the exterior image data (e.g., the image data coming from another computer system), the signal capturing unit 106 receives the image data through the corresponding connection” [0019], whether the remote system is operational – the remote system is determined as non-operational due to identified frame crash information [0018])
(3) (Lai discloses processing the received image frame, by the first accessibility engine or “signal capturing unit” [0019], according to an accessibility policy associated with the client device to generate a first display output [Claims 1 and 2 of Lai], e.g. “After the image data is received, the signal capturing unit 106 properly processes the exterior image data by way of, for example, image format conversion and image compression, and then stores the processed data into the memory 108” [0019], the first display output comprising metadata generated by the first accessibility engine for the received image frame [0019-0020; Claim 1 of Lai], wherein the first display output is based on the one or more events [0020; Claim 3 of Lai])
These analyzing, detecting, and processing techniques of Lai are performed on the accessibility engine of a remote computing system. These are known techniques. 
Kumar discloses a remote VM and Lai discloses a remote computing system. 
Both of these remote devices are of the same class of devices, with Lai being similar to Kumar.
Lai can be well applied to the remote VM of Kumar, thereby improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar with the teachings of Lai. 
The modification and motivation would have been the same as that of claims 1 and 9.

However, Kumar in view of Lai does not disclose the following:
(1)	composing, by the first accessibility engine, a composite image frame for display on the client device, the composite image frame being a combination of data from the received image frame and data from the metadata generated by the first accessibility engine for the received image frame; and 
(2)	displaying the composite image frame on the client device.
Nonetheless, this feature would have been made obvious, as evidenced by Walls.
(1) (Walls teaches composing, by the first accessibility engine or STB software [0018], a composite image frame for display on the client device, e.g. “The compositing function may include alpha-blending, which combines different fractions for each pixel location of one or more video and/or graphics content of different sources. Before compositing occurs, video and/or graphics content may be converted (e.g., using the CVLA block 120) to a common video format (e.g., using the same color space and the same transfer function or no transfer function). After compositing by the compositor 130, the resulting composited video content may be converted using an output adaptation block such as the CVLA block 140 to adapt to a desired output format that may optionally include static or dynamic metadata” [0022], the composite image frame being a combination of data from the received image frame or pixel information [0020] and data from the static or dynamic metadata generated by the first accessibility engine for the received image frame [Abstract; 0022], e.g. “A compositor can composite processed input content to generate a composite output signal. An output adaptation block can adapt the composite output signal along with dynamic metadata for display by a display device” [Abstract])
(2) (Walls teaches displaying the composite image frame on the client device, e.g. “The CVLA block 140 can adapt the composite output signal of the compositor 130 for an output device (e.g., a display device or a decoder)” [0023])
These teachings of Walls suggest that image frames of Kumar in view of Lai can be composed as an output signal to be displayed on the client device.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai with the teachings of Walls. 
The modification and motivation would have been the same as that of claims 1 and 9.
Claim(s) 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lai in view of Walls in view of Kudrin et al. (Pat. No. US/10776236 filed on April 16, 2020; hereinafter Kudrin).
Regarding claims 2, 10, and 18, Kumar in view of Lai in view of Walls does not disclose the following: 
(1)	wherein the host device comprises a second accessibility engine, 
(2) 	wherein the first accessibility engine is a primary accessibility engine, 
(3) 	and the second accessibility engine is a secondary accessibility engine, 
the method further comprising: 
(4) 	determining a health of the 
(5) 	based on the determining, handling processing of image frames according to the accessibility policy by the secondary accessibility engine at the host device instead of handling E101-2-processing of image frames according to the accessibility policy by the primary accessibility engine at the client device. 
Kudrin.
(1) (Kudrin teaches that the host device comprises a second accessibility engine, e.g. “the remote server host to decide whether to execute an application on the client device or on the remote server host” [Column 2, Lines 43-47])
(2) (Kudrin teaches that the first accessibility engine in a primary accessibility engine, e.g. “In some embodiments, RAS client 120 may be an HTML5-enabled browser. In such embodiments, the client-host system 100 may be configured to display published remote applications in one or more HTML pages which may be accessed by HTML5-enabled browsers running on the client devices.” [Column 6, Lines 37-42])
(3) (Kudrin teaches that the second accessibility engine is a secondary accessibility engine [Column 6, Lines 37-42; Column 14, Lines 2-5 and Lines 65-67; Column 15, Lines 1-3])
(4) (Kudrin teaches determining a health of the primary accessibility engine is low [Column 2, Lines 27-64], e.g. “a possible embodiment 600 where the remote application server 170 conducts periodic performance checks of the efficiencies of application execution. In this embodiment it is recognized that the remote and local efficiency values are not necessarily static and can vary as the parameters of the client-server computing system 100, such as the network quality and server load, change during the execution of the application. Accordingly, one may set up periodic reassessment of the remote and local efficiency values. By way of example, at block 610 a decision to execute an application on the remote host server is made according to one of the possibilities discussed heretofore and the application is so executed” [Column 6, Lines 37-52] and determining “If the comparison at step 650 shows that the remote efficiency still exceeds the local efficiency, the remote application 170 server may decide to continue executing the application on the remote server, as shown in 670” [Column 6, Lines 59-63])
(5) (Kudrin teaches, based on the determining, handling processing of image frames [Column 6, Lines 42-51] according to the accessibility policy by the secondary accessibility engine at the host device [Column 2, Lines 43-64], instead of handling processing of image frames [Column 6, Lines 42-51] according to the accessibility policy by the primary accessibility engine at the client device [Column 15, Lines 53-67; Column 16, Lines 1-24], e.g. “If the comparison at step 650 shows that the remote efficiency still exceeds the local efficiency, the remote application 170 server may decide to continue executing the application on the remote server, as shown in 670. However, if it is determined that the new local efficiency is now greater than the remote efficiency--for example the quality of the network has deteriorated or the server load increased since the last check--the remote application server 170 may determine to transfer the application to the local client device 110 as described above, as indicated by block 680” [Column 15, Lines 59-67; Column 16, Lines 1-6]. 
For evidence of processing image frames, Kudrin teaches the following: 
“the published remote applications will be perceived as web-based applications, while in reality they are executed by the virtualized execution environment 160. A menu associated with each entry of the list may include a plurality of actions accessible to the user with respect to the published application, such as the client gateway identifier, the published application identifier, and the height and width of the frame to be displayed by the client device for rendering the application output” [Column 6, Lines 42-51])
It would be beneficial to apply the teachings of Kudrin in accordance with the remove VM and the image frames of Kumar in view of Lai in view of Walls. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai in view of Walls with the teachings of Kudrin. 

The motivations would have been to perform “one possible implementation of a continuous performance monitoring while an application is being executed in a client-server computing environment” [Column 2, Lines 17-20 – Kudrin].
Claim(s) 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lai in view of Walls in view of Abeysundara (NPL titled “PERFORMANCE MEASUREMENTS AND TOOLS IN A VDI ENVIRONMENT – OUR EXPERIENCES” published in November 2014; hereinafter Abeysundara).
Regarding claims 3, 11, and 19, Kumar in view of Lai in view of Walls does not disclose the following:
(1)	prior to receiving the image frame, calibrating the first accessibility engine; 
(2)	comparing the first output to the accessibility policy associated with the client device, the accessibility policy comprising an indication of a degree to which features of the first accessibility engine should be activated; and 
(3)	based on the comparing, recalibrating the first accessibility engine so future outputs comply with the accessibility policy.
Nonetheless, this feature would have been made obvious, as evidenced by Abeysundara.
(1) (Abeysundara teaches prior to receiving the image frame, calibrating the first accessibility engine, e.g. “to specify the expected versions of client and host software, and the Windows registry and other configuration settings in the input test configuration file, and then verifying whether these expected settings were actually used in the test. This is done by extracting the same information independently from various log files (to the extent possible) during post-processing stage, and verifying that the actual 
(2) (Abeysundara teaches comparing the first output/result to the accessibility policy associated with the client device, e.g. “As a further validation, we also do manual sanity checks by comparing results with previous baseline results to ensure that the numbers make sense. If there are any major deviations from baseline results, we ensure that the reasons for the deviations are understood, explainable and therefore expected” [Section 3. Our Experiences with Performance Benchmarking Measurements and Tools,  Subsection titled “Test Infrastructure and Methodology”, Last Paragraph], the accessibility policy comprising an indication of a degree in expected settings [Section 3. Our Experiences with Performance Benchmarking Measurements and Tools,  Subsection titled “Test Infrastructure and Methodology”, Last Paragraph] to which features of the first accessibility engine should be activated, e.g. “In a graphic card’s configuration, typical Vsync settings are “on” (enabled) and “off” (disabled), while providing other options as well (such as allowing the Vsync setting to be determined by the application). When the rendering rate of a graphics card is higher than the refresh rate of a display, enabling Vsync will back-pressure the graphics card to synchronize its rendering rate to match the display’s refresh rate” [Section 3. Our Experiences with Performance Benchmarking Measurements and Tools, Subsection titled “Frame Rates”, Paragraph 6])
(3) (Abeysundara teaches, based on the comparing, recalibrating the first accessibility engine – via performance tuning – so future outputs comply with the accessibility policy [Section 4. Sample Results from Performance Tuning Tests, All Paragraphs], e.g. “The magnitude of the performance improvement will be dependent on many factors, including the remote display protocol used and the type of workload. The “Adjust for best performance” option results in further reductions in vCPU and transmit bandwidth, but these are smaller compared to the major performance improvement as a result of turning off of the Aero theme” [Section 4. Sample Results from Performance Tuning Tests, Paragraph 3])
Abeysundara can be applied to provide calibrations and re-calibrations for settings Kumar in view of Lai in view of Walls.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai in view of Walls with the teachings of Abeysundara. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to benefit from “measuring performance of a computer system and provided an overview of some of the performance metrics applicable to a VDI environment” [Section 6. Concluding Remarks – Abeysundara].
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lai in view of Walls in view of Hulse et al. (Pub. No. US2010/0269135 published on October 21, 2010; hereinafter Hulse).
Regarding claims 5 and 13, Kumar in view of Lai in view of Walls does not disclose the following: 
wherein the first output further comprises an audio file generated at least in part based on the metadata generated for the received image frame.
Nonetheless, this would have been obvious, as evidenced by Hulse.
(Hulse teaches that the first output further comprises an audio file generated [0007, 0036], e.g. “The audio output component is configured to generate audio output data for the one or more associated applications” [0007], at least in part based on the metadata generated for the received image frame [0007, 0036] – see the encoded graphic display data [0007])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai in view of Walls with the teachings of Hulse. 
Hulse to generate the first output of Kumar in view of Lai in view of Walls.  
The motivation would have been as follows: “the encoded audio output data such that visible and audible components of the representation of the allocated virtual computer are substantially synchronized” [0007 – Hulse].
Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lai in view of Walls in view of Cohen (Pub. No. US2011/0246924 published on October 6, 2011; hereinafter Cohen).
Regarding claims 6 and 14, Kumar in view of Lai in view of Walls does not disclose the following: 
wherein the processing the received image frame further comprises detecting text within the received image frame.
Nonetheless, this feature would have been made obvious, as evidenced by Cohen.
(Cohen teaches that processing the received image frame further comprises detecting text – see “accessibility text of the image” [0020] – within the received image frame, 
e.g. “Identify: … 
b. The type of object (window, text, etc) …
d. Other attributes specific to the object such as the value for the text object” [0038 -0042])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kumar in view of Lai in view of Walls with the teachings of Cohen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the detecting step of Cohen, in order to detect text within the received image frame of Kumar in view of Lai in view of Walls. 
Kumar].

Response to Amendment 
Applicant’s arguments, see “REMARKS”, filed February 17, 2022, with respect to claims 1-3, 5-11, and 13-19. Those arguments have been considered but are moot due to new ground(s) of rejection. 
Examiner has discovered prior art and subsequently combined it with prior art of record, in order to provide a new grounds of rejection under 35 U.S.C. 103(a). Please see list below: 
Lai et al. (Pub. No. US2007/0250697) 
Abeysundara (NPL titled “PERFORMANCE MEASUREMENTS AND TOOLS IN A VDI ENVIRONMENT – OUR EXPERIENCES” published in November 2014; hereinafter Abeysundara) 
Walls (Pub. No. US2019/0132643 filed on April 11, 2018; hereinafter Walls)
Therefore, Examiner maintains the rejection under 35 U.S.C. 103(a).
Due to new ground(s) of rejection, Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/
Examiner, Art Unit 2199                                                                                                                                                                                         March 4, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199